Appeal by defendant, as limited by her motion, from so much of a sentence of the Supreme Court, Richmond County, imposed May 4, 1979, upon her conviction of grand larceny in the third degree, upon her plea of guilty, as, in addition to sentencing her to probation for five years and directing that she make restitution in the amount of $5,480, also imposed a fine of $5,000, payable $50 per week. Sentence modified, as a matter of discretion in the interest of justice, by reducing the amount of the installment payments of the fine from $50 per week to $25 per week. As so modified, sentence affirmed insofar as appealed from. Given appellant’s financial situation, we find that the payment schedule originally ordered was excessive to the extent indicated. O’Connor, J. P., Lazer, Mangano and Rabin, JJ., concur.